PER CURIAM.
Appellant (the former husband) seeks review of a “Second Amended Order on Motion to Compel and for Contempt” holding him in contempt for failure to comply with provisions of a marital settlement agreement incorporated by reference into an amended final judgment dissolving his marriage to appellee (the former wife). We affirm the order to the extent that it finds the former husband to be in contempt of court for (1) failing to pay “family support,” as that term is defined in the settlement agreement, together with applicable charges imposed by the clerk of court; and (2) failing to maintain insurance on his life as security for the support obligation. We reverse the remaining portions of the order because they purport to find the former husband in contempt for failing to comply with provisions of the settlement agreement relating to property distribution, and contempt may not be used to enforce such provisions. E.g., Collins v. Milazzo, 670 So.2d 1152 (Fla. 1st DCA 1996); Taylor v. Taylor, 653 So.2d *3451126 (Fla. 1st DCA 1995). We also reverse the portion of the order which awards attorney fees to the former wife because there are no findings regarding her need for such an award. E.g., Plantilla v. Plantilla, 111 So.2d 978, 980 (Fla. 2d DCA 2000).
AFFIRMED IN PART and REVERSED IN PART.
WEBSTER, DAVIS and BENTON, JJ., concur.